Citation Nr: 0839592	
Decision Date: 11/18/08    Archive Date: 11/25/08	

DOCKET NO.  07-16 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 
10 percent for acne vulgaris of the back, neck, shoulders, 
and face.   

2.  Entitlement to an effective date earlier than July 29, 
2005 for an award of service connection for acne vulgaris of 
the back, neck, shoulders, and face, to include a 
determination as to whether there was clear and unmistakable 
error in a decision of January 7, 1974 which severed service 
connection for acne vulgaris.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
October 1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2006 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The appeal as to the issue of an initial evaluation in excess 
of 10 percent for acne vulgaris of the back, neck, shoulders, 
and face is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
you if further action is required on your part.  


FINDINGS OF FACT

1.  In correspondence of November 5, 1973, the RO informed 
the veteran that it proposed to sever service connection for 
acne vulgaris.  

2.  In correspondence of January 7, 1974, the RO severed 
service connection for acne vulgaris effective February 1, 
1974.  

3.  The decision of January 7, 1974, which severed service 
connection for acne vulgaris, was adequately supported by and 
consistent with the evidence then of record.  

4.  The veteran's current claim for service connection for 
acne vulgaris was received no earlier than July 29, 2005.  


CONCLUSIONS OF LAW

1.  The decision of January 7, 1974, which severed service 
connection for acne vulgaris, was not clearly and 
unmistakably erroneous, and is now final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 3.105 (2008).  

2.  An effective date earlier than July 29, 2005 for an award 
of service connection for acne vulgaris of the back, neck, 
shoulders, and face is not warranted.  38 U.S.C.A. §§ 1110, 
5107, 5110 (West 2002); 38 C.F.R. §§ 3.158, 3.400 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the veteran's 
claims file, which includes his multiple contentions, 
including those offered during the course of a 
videoconference hearing before the undersigned Veterans Law 
Judge in July 2008, as well as available service treatment 
records, VA and private treatment records and examination 
reports, and various official correspondence.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the veteran's claim, and what the evidence in 
the claims file shows, or fails to show, with respect to that 
claim.  See Gonzales v. West, 218 F. 3d 1378, 1380-81 (Fed. 
Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).  

The veteran in this case seeks an effective date earlier than 
July 29, 2005 for an award of service connection for acne 
vulgaris.  In pertinent part, it is contended that the 
July 1974 decision which severed service connection for acne 
vulgaris was clearly and unmistakably erroneous, and that the 
veteran's recent award of service connection for that 
disability should, therefore, have been made effective from 
that date.  

In that regard, in order to establish service connection for 
a claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such service.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. § 1111 (West 
2002); 38 C.F.R. § 3.304(b) (2008).  

A preexisting injury or disease will be considered to have 
been aggravated during active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2008).  

The Board notes that, once entitlement to service connection 
for a given disability has been denied (or, as in this case, 
severed) by a decision of the RO, that determination, absent 
disagreement by the veteran within a period of one year, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 
(2008).  

The effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase is the date of receipt 
of claim, or the date entitlement arose, whichever is later.  
An award of disability compensation based on direct service 
connection is effective the date following separation from 
active service, or the date entitlement arose, if the claim 
is received within one year from separation from service, 
otherwise, the date of receipt of claim or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400 (2008).  

As noted above, the veteran argues that the decision of 
January 1974, which severed service connection for acne 
vulgaris, was clearly and unmistakably erroneous.  The Board 
notes that, under 38 C.F.R. §§ 3.104(a) and 3.105(a) (2008) 
taken together, a rating action is final and binding in the 
absence of clear and unmistakable error.  A decision which 
constitutes a reversal of a prior decision on the grounds of 
clear and unmistakable error has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.105(a) (2008).  Under 38 C.F.R. § 3.105(a) (2008), 
"[P]revious determinations which are final and binding will 
be accepted as correct in the absence of clear and 
unmistakable error."  The United States Court of Appeals for 
Veterans Claims (Court) has provided the following guidance 
with regard to a claim of clear and unmistakable error:  

In order for there to be a valid claim of 
clear and unmistakable error, there must 
have been an error in the prior 
adjudication of the claim.  Either the 
correct facts, as they were known at the 
time, were not before the adjudicator, or 
the statutory or regulatory provisions 
extant at the time were incorrectly 
applied; the claimant, in short, must 
assert more than a disagreement as to how 
the facts were weighed or evaluated.  
Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992).  

The Court in Russell further stated:  

Errors that would not have changed the 
outcome are harmless; by definition, such 
errors do not give rise to the need for 
revising the previous decision.  The 
words 'clear and unmistakable error' are 
self-defining.  They are errors that are 
undebatable, so that it can be said that 
reasonable minds could only conclude that 
the original decision was fatally flawed 
at the time it was made.  A determination 
that there was clear and unmistakable 
error must be based on the record and the 
law that existed at the time of the prior 
AOJ [agency of original jurisdiction] or 
Board decision.  Russell, 3 Vet. App. at 
313-14 (1992).  

In determining whether there is clear and unmistakable error, 
the doctrine of reasonable doubt in favor of the veteran 
under 38 U.S.C.A. § 5107(b) (West 2002) is not for 
application, inasmuch as error, if it exists, is undebatable, 
or there was no error within the meaning of 38 C.F.R. 
§ 3.105(a) (2008).  Russell, 3 Vet. App. 314 (1992).  

The Court has consistently stressed the rigorous nature of 
the concept of clear and unmistakable error.  "Clear and 
unmistakable error is an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts; it is not mere misinterpretation of 
facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  "Clear and unmistakable error requires that error, 
otherwise prejudicial, must appear undebatably."  Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).  "It must be 
remembered that clear and unmistakable error is a very 
specific and rare kind of error."  Fugo v. Brown, 6 Vet. App. 
40, 43 (1993).  In Russell, Fugo, and other decisions, the 
Court has emphasized that merely to aver that there was clear 
and unmistakable error in a rating decision is not sufficient 
to raise the issue.  The Court has further held that simply 
to claim clear and unmistakable error on the basis that 
previous adjudications have improperly weighed the evidence 
can never rise to the stringent definition of clear and 
unmistakable error.  

In the case at hand, it is clear that the veteran's original 
claims file has been lost, and that the only record remaining 
consists of a rebuilt claims folder.  That rebuilt claims 
folder contains a service entrance examination dated in 
June 1965, at which time the veteran gave a history of 
"boils."  A physical examination of the veteran conducted at 
that time showed evidence of moderate acne with accompanying 
scarring.  As of the time of a service separation examination 
in September 1968, an examination of the veteran's skin 
showed evidence of generalized acne vulgaris.  

In a rating decision of April 1969, the RO granted service 
connection for moderately severe acne vulgaris of the back, 
neck, shoulders, and face, with deep papules and pustules.  
Noted during the course of that rating decision was that the 
veteran's service entrance examination had shown the presence 
of acne with accompanying moderate scarring.  Further noted 
was that a (service) medical record of April 1966 had shown 
acne problems on the veteran's back and neck.  Reportedly, 
the veteran's service separation examination showed evidence 
of acne vulgaris.  Moreover, at the time of a VA medical 
examination in April 1969, the veteran stated that, as a 
result of his acne, he had developed some pimples and small 
boils which were "aggravating and bothersome."  A physical 
examination of the veteran's skin showed evidence of severe 
acne vulgaris, culminating in a diagnosis of moderately 
severe acne vulgaris of the back, neck, shoulders, and face, 
with many deep papules and pustules, and some cosmetic 
disability.  At the time of the April 1969 rating decision, a 
30 percent evaluation was assigned for the veteran's service-
connected acne vulgaris.  

Received in conjunction with the veteran's July 2005 inquiry 
regarding his previously-rated skin condition was certain 
official VA correspondence.  More specifically, in September 
2005 the veteran submitted a November 5, 1973 letter from the 
Saint Louis, Missouri, Regional Office, wherein the veteran 
was informed that his disability compensation records had 
recently been reconsidered under the laws and regulations 
which applied to awards of service connection.  Based on that 
consideration, it had been determined that the veteran's acne 
vulgaris was not incurred in or aggravated during his 
military service.  Rather, the evidence disclosed that the 
veteran's acne condition was not "aggravated beyond natural 
progress during service."  Under the circumstances, it was 
proposed to sever service connection for the veteran's acne 
vulgaris, inasmuch as the previous decision which had 
established service connection was erroneous.  The veteran 
was, however, informed that such action would be deferred for 
a period of 60 days, during which time he could submit any 
evidence tending to show that the proposed severance should 
not be accomplished.  

In correspondence of January 7, 1974, the Saint Louis, 
Missouri, Regional Office informed the veteran that it had 
considered his December 10, 1973 statement, but had 
nonetheless determined that his acne vulgaris had not been 
incurred in or aggravated by his military service.  Rather, 
the evidence of record disclosed that the veteran's acne 
condition was not "aggravated beyond natural progress in 
service."  Under the circumstances, the veteran's award was 
amended to provide for termination (which is to say, 
severance) on February 1, 1974.  

In correspondence of January 22, 1974, the Saint Louis, 
Missouri, Regional Office informed the veteran that his 
previous compensation of $77.00 had been reduced to $0.00 
effective February 1, 1974.  

As noted above, the veteran was next heard from in July 2005, 
at which time he inquired as to past developments regarding 
his previously-assigned 30 percent evaluation for acne 
vulgaris.  In conjunction with that inquiry, the veteran was 
afforded a VA dermatologic examination in January 2006, 
following which, in a decision of June 2006, he was awarded 
service connection for acne vulgaris of the back, neck, 
shoulders, and face, effective from July 29, 2005, the date 
of receipt of his "reopened" claim.  

As previously noted, the pertinent evidence of record in this 
case is confined to that available in the veteran's "rebuilt" 
claims folder.  Nonetheless, that evidence would appear to 
indicate that the January 1974 severance of service 
connection for acne vulgaris was proper.  In that regard, at 
the time of the original grant of service connection in 
April 1969, it was clearly indicated that, at the time of the 
veteran's entry upon active service, there was evidence of 
moderate acne with accompanying scarring.  Moreover, on only 
one occasion during the veteran's period of active service 
was there noted the presence of acne on his back and neck.  
Significantly, at the time of a service separation 
examination in September 1968, there was present only a 
generalized acne vulgaris, with no specific indication 
showing that the veteran's preexisting acne had increased in 
severity beyond the natural progress to be expected with such 
pathology.  Not until the time of a VA general medical 
examination in April 1969, approximately six months following 
the veteran's discharge from service, was there present the 
severe acne vulgaris with accompanying papules and pustules 
indicative of the presence of increased pathology.  Under the 
circumstances, the RO was entirely justified when, in 
January 1974, it determined that its prior grant of service 
connection for acne vulgaris had been clearly and 
unmistakably erroneous, and, as a consequence, severed 
service connection.  See 38 C.F.R. § 3.105 (2008).  

The veteran argues that the January 7, 1974 decision to sever 
service connection for acne vulgaris was clearly and 
unmistakably erroneous.  However, he himself has admitted, on 
more than one occasion, that, at the time of that severance, 
he voiced no disagreement with the discontinuance of his 
compensation benefits.  Moreover, his current argument that 
there was "no documented evidence" to support the revocation 
(that is, severance) of service connection for acne vulgaris 
in 1974 is without merit.  More specifically, and as noted 
above, at the time of the January 1974 severance, there was 
adequate evidence to determine that the veteran's preexisting 
acne had not, in fact, increased in severity beyond its 
natural progress as of the time of his service separation.  
The fact that service connection has now been, as the veteran 
refers to it, "reestablished" for acne vulgaris does nothing 
to alter that previous conclusion, inasmuch as, pursuant to 
applicable law and regulation, determinations as to clear and 
unmistakable error must be based on the evidence of record at 
the time of the determination in question.  

Under the circumstances, the Board is of the opinion that the 
January 1974 decision to sever service connection for acne 
vulgaris was adequately supported by and consistent with the 
evidence then of record.  Absent disagreement by the veteran 
within a period of one year, that determination became final.  
Accordingly, the current award of service connection for acne 
vulgaris can be effective no earlier than January 29, 2005, 
the date of the veteran's "reopened" claim. 

In reaching this determination, the Board has given due 
consideration to the veteran's testimony given at the time of 
a videoconference hearing before the undersigned Veterans Law 
Judge in July 2008.  Such testimony, while informative, is 
regrettably not probative when taken in conjunction with the 
entire evidence now on file.  The Board does not doubt the 
sincerity of the veteran's statements.  Those statements, 
however, in and of themselves, do not provide a persuasive 
basis for a grant of the benefit sought in light of the 
evidence as a whole.  

The Board notes that the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA) are not applicable to claims 
involving CUE.  See Simmons v. Principi, 17 Vet. App. 104, 
109 (2003); Livesay v. Principi, 15 Vet. App. 165 (2001).  
Additionally, since the crux of the earlier effective date 
matter rests upon the CUE determination, the Board finds that 
additional notice in this regard is not warranted.  Where as 
here, the interpretation of the law is dispositive of the 
appeal, neither the duty to notify nor the duty to assist 
provisions of the VCAA apply.  Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001).  In any event, the Board points out 
that notice letters were issued to the veteran in March 2006 
and in June 2006.  Further, given the veteran's assertions 
set forth on notice of disagreement, received in July 2006, 
and substantive appeal, received in May 2007, any defect was 
cured by actual knowledge on the part of the veteran.  Thus, 
the veteran has not been prejudiced with respect to the VCAA.


ORDER

The decision of January 7, 1974, which severed service 
connection for acne vulgaris, was not clearly and 
unmistakably erroneous; the appeal is denied.  

An effective date earlier than July 29, 2005 for an award of 
service connection for acne vulgaris of the back, neck, 
shoulders, and face is denied; the appeal is denied.  


REMAND

In addition to the above, the veteran in this case seeks an 
increased initial evaluation for service-connected acne 
vulgaris.  In pertinent part, it is contended that the 
various manifestations of that disability are more severe 
than presently evaluated, and productive of a greater degree 
of impairment than is reflected by the 10 percent schedular 
evaluation now assigned.  

In that regard, a review of the record discloses that the 
veteran most recently underwent a VA dermatologic examination 
for evaluation of his service-connected skin disability in 
January 2006, almost three years ago.  Moreover, clinical 
findings noted on that examination raise some question as to 
the current severity of the veteran's service-connected acne 
vulgaris.  In that regard, during the course of the VA 
dermatologic examination, there was noted the presence of 
scarring as well as several nodules in the area of the 
veteran's neck and back, covering approximately 13 percent of 
his body.  However, no indication was given as to the actual 
area (in square inches or centimeters) affected by service-
connected scarring.  Moreover, at one point during that 
examination, it was noted that scarring related to the 
veteran's service-connected acne covered approximately one 
percent of the back of the veteran's neck, while at another 
point, it was indicated that such scarring involved "the 
entire back of the neck."  Significantly, while during the 
course of the VA dermatologic examination, no mention was 
made of any involvement of the veteran's shoulders, in 
correspondence of April 2006, a private dermatologist 
indicated that, based on his examination, the veteran 
currently suffered from scarring, as well as underlying 
tissue loss, resulting in an abnormal texture of the skin not 
only on his entire back, neck, and face, but also on his 
shoulders.  

Finally, the Board observes that, on October 23, 2008, there 
became effective new regulations for the evaluation of 
service-connected skin disabilities.  Significantly, the 
portions of the Rating Schedule which have been amended 
concern the presence of scarring related to the veteran's 
service-connected skin disability.  To date, the veteran's 
service-connected acne has been evaluated under the 
provisions of 38 C.F.R. § 4.118, Diagnostic Code 7828, on the 
basis of active acne manifestations, to include deeply 
inflamed nodules and/or pus-filled cysts.  However, based on 
a review of the evidence of record, it would appear that the 
predominant manifestation of the veteran's service-connected 
acne vulgaris is residual scarring, thereby warranting 
consideration of Diagnostic Codes 7800 through 7805.  
Significantly, where a law or regulation changes during the 
pendency of an appeal, it must be determined which version of 
the law or regulation is more favorable to the veteran.  See 
VAOPGCPREC 3-2000 (April 10, 2000).  

In light of the aforementioned, the Board is of the opinion 
that additional development, to include an additional VA 
dermatologic examination, would be appropriate prior to a 
final adjudication of the veteran's current claim for 
increase.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992); see also VAOPGCPREC 
11-95 (April 7, 1995).  

Accordingly, the case is REMANDED for the following actions:  

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to April 2006, the date of the 
most recent pertinent evidence of record, 
should be obtained and incorporated in 
the claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO/AMC cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
included in the file.  In addition, the 
veteran and his representative should be 
informed of any such problem.  

2.  The veteran should then be afforded 
an additional VA dermatologic examination 
in order to more accurately determine the 
current severity of his service-connected 
acne vulgaris.  The RO/AMC is advised 
that the veteran must be given adequate 
notice of the date and place of any 
requested examination, and a copy of all 
such notifications must be associated 
with the claims folder.  The veteran is 
to be advised that failure to report for 
a scheduled VA examination or 
examinations without good cause may have 
an adverse affect on his claim.  

As regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  

Following completion of the dermatologic 
examination, the examiner should 
specifically describe the extent and 
severity of all residual scarring 
resulting from the veteran's service-
connected acne vulgaris of the back, 
neck, shoulders, and face.  In so doing, 
the examiner should describe the area or 
areas involved in terms of square inches 
and/or square centimeters, and 
additionally comment as to whether any 
scarring present is associated with 
underlying soft tissue damage.  All such 
information, when obtained, should be 
made a part of the veteran's claims 
folder.  

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to 
completion of the examination.  Moreover, 
a notation to the effect that this record 
review took place must be included in the 
examination report.  

3.  Thereafter, the RO/AMC should review 
the veteran's claim for an increased 
initial evaluation for service-connected 
acne vulgaris of the back, neck, 
shoulders, and face, specifically taking 
into account those provisions of the 
Rating Schedule governing the evaluation 
of service-connected skin disabilities 
(which is to say, 38 C.F.R. § 4.118 and 
Part 4, Diagnostic Codes 7800-7805) which 
became effective October 23, 2008.  
Should the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits since the issuance of a 
Statement of the Case in April 2000.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2008).



	                     
______________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


